DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 2015/0355430 to Clampitt et al. (hereinafter “Clampitt”).
Regarding claim 1, Clampitt teaches an optical fiber cable (110), comprising: 
a central strength member (122) extending along a longitudinal axis of the optical fiber cable; 
a first plurality of tight-buffered ribbon stacks (116; par. [0022]) that are SZ-stranded around the central strength member (pars. [0026], [0027], [0045]), wherein an interstitial space (138) is provided between adjacent tight-buffered ribbon stacks; 


a cable sheath (112) that continuously and contiguously surrounds the binder film along the longitudinal axis, wherein the cable sheath is coupled to the first portions of the binder film (Fig. 2).
Regarding claim 2, Clampitt teaches that the binder film comprises an elastic material (par. [0020]).
Regarding claim 11, Clampitt teaches a method of preparing an optical fiber cable (110), comprising the steps of: 
SZ-stranding (pars. [0026], [0027], [0045]) a plurality of tight-buffered ribbon stacks (116; par. [0022]) around a central strength member (122) extending along a longitudinal axis of the optical fiber cable; 
extruding (par. [0027]) a binder film (120) around the plurality of tight-buffered ribbon stacks; 
drawing the binder film into at least one interstitial space between adjacent tight-buffered ribbon stacks of the plurality of tight-buffered ribbon stacks (par. [0041]); 
contacting the binder film with molten cable sheath material (pars. [0030], [0040]) to form a cable sheath (112) about the binder film.
Regarding claim 12, Clampitt teaches the step of expanding the binder film while contacting the binder film with the molten cable sheath material (par. [0041]).
Regarding claim 13, Clampitt teaches that the step of expanding the binder film further comprises filling the binder film with a pressurized fluid (par. [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clampitt.
Clampitt teaches the limitations of the respective base claims. The additional limitations appear to involve mere optimization and/or duplication of parts. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It has also been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 2017/0219791 to Sinkfield et al. (hereinafter “Sinkfield”).
Clampitt teaches that the elastic member comprises polypropylene (par. [0020]). Clampitt does not specifically teach an impact-modified polypropylene copolymer. Sinkfield teaches a binder film comprising an impact-modified polypropylene copolymer (pars. [0013], [0023]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the binder film of Clampitt so as to comprise impact-modified polypropylene copolymer, as taught by Sinkfield. The motivation would have been to improve flexibility and kink-resistivity (pars. [0013], [0023]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 2014/0086543 to Blazer et al. (hereinafter “Blazer”).
Clampitt teaches that the binder film comprises polyethylene (par. [0020]). Clampitt does not specifically teach low-density polyethylene. Blazer teaches a binder film comprising low-density polyethylene (par. [0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the binder film of Clampitt so as to comprise low-density polyethylene, as taught by Blazer. The motivation would have been to reduce the density of the cable.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 2008/0013899 to Gowan et al. (hereinafter “Gowan”).
Clampitt teaches that the central strength member comprises a central rod element and a coating layer (par. [0025]). Clampitt does not explicitly teach that the coating layer comprises a foam material. Gowan teaches a central strength member of an optical cable comprising a coating layer comprising a foam material (pars. [0001], [0012]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the coating layer of Clampitt so as to comprise a foam material, as taught by Gowan. The motivation would have been to improve strain resistance (par. [0001]).
Claim 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 9,188,754to Risch et al. (hereinafter “Risch”).
Regarding claim 8, Clampitt teaches the limitations of the base claim 1. Clampitt does not teach that the ribbon stacks have a rectangular cross-section. Risch teaches tight-buffered ribbon stacks having a rectangular cross-section (col. 18, line 53 – col. 19, line 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ribbon stacks of Clampitt so as to have a rectangular cross-section, as taught by Risch. The motivation would have been to increase density of optical fibers within the buffer tube and/or cable (col. 18, lines 53-65).
Regarding claims 18 and 20, Clampitt teaches an optical fiber cable (110), comprising: 
a central strength member (122) extending along a longitudinal axis of the optical fiber cable; 


a binder film (120) that continuously and contiguously surrounds the first plurality of tight-buffered ribbon stacks along the longitudinal axis, the binder film comprising bent portions (136), wherein the bent portions of the binder film extend into each interstitial space (138) of the first plurality of tight-buffered ribbon stacks; and 
a cable sheath (112) that continuously and contiguously surrounds the binder film along the longitudinal axis, wherein the cable sheath comprises an outer surface defining an outermost surface of the optical fiber cable (Fig. 2). 
Clampitt does not teach that the ribbon stacks have a rectangular cross-section. Risch teaches tight-buffered ribbon stacks having a rectangular cross-section (col. 18, line 53 – col. 19, line 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ribbon stacks of Clampitt so as to have a rectangular cross-section, as taught by Risch. The motivation would have been to increase density of optical fibers within the buffer tube and/or cable (col. 18, lines 53-65).





It would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the free space percentage in the interior of the cable sheath and the outer diameter of the cable and to duplicate the number of optical fibers in the ribbon stacks. The motivations would have been to reduce cable density, reduce the cross-sectional size of the cable and to permit use of the cable with increased numbers of optical fibers.
Regarding claim 19, Clampitt teaches that the binder film comprises an elastic material (par. [0020]).









Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 2004/0252954 to Ginocchio et al. (hereinafter “Ginocchio”).
Clampitt teaches the limitations of the base claim 12. Clampitt does not teach the step of coating an interior of the binder film with a reactive material, wherein when the binder film is contacted with the molten cable sheath material, the reactive material produces gas for expanding the binder film. Ginocchio teaches coating an interior of a binder film with a reactive material, wherein when the binder film is contacted with molten cable sheath material, the reactive material producing gas for expanding the binder film (pars. [0141], [0158]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Clampitt to include the reactive material coating step of Ginocchio. The motivation would have been to decrease the density of the ribbon-stacks.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clampitt in view of US 2005/0018983 to Brown et al. (hereinafter “Brown”).
Clampitt teaches the limitations of the base claim 11. Clampitt does not teach the step of pulling the binder film, the plurality of tight-buffered ribbon stacks, and the central strength member through a water bath using a caterpillar. Brown teaches pulling a binder film, a plurality of tight-buffered ribbon stacks, and a central strength member through a water bath using a caterpillar (par. [0051]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Clampitt so as to include the pulling step of Brown. The motivation would have been to cool the cable (par. [0051]).


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883